Citation Nr: 1722597	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post arthroscopy for internal derangement, left knee (left knee disability).

2.  Entitlement to an increased rating for status post arthroscopy for meniscal injury, right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel



INTRODUCTION

The Veteran had active duty service from: January 2003 to January 2004; April 2004 to September 2006; November 2008 to May 2010; and January 2014 to December 2014.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The February 2011 rating decision granted service connection for left knee disability and right knee disability and assigned a 10 percent disability rating, effective May 23, 2010, for each.  The August 2011 rating decision continued the right knee disability at 10 percent disabling.  However, the January 2017 rating decision increased the left knee disability to 20 percent disabling, effective May 23, 2010, and to 40 percent disabling from November 1, 2010.  The Agency of Original Jurisdiction (AOJ) issued a Supplemental Statement of the Case (SSOC) on January 8, 2017.  The AOJ then issued a superseding SSOC on January 31, 2017, which incorporated the results of a recent VA knee examination (January 24, 2017) and continued the left knee disability at 40 percent disabling.  

The Veteran had a Board hearing scheduled for May 2017, but withdrew his hearing request in April 2017.  

The Board notes that in June 2017, the Veteran filed a claim for multiple disorders, to include claims for increased evaluations for his bilateral knee disabilities.  These claims are referred to the RO for appropriate adjudication.


FINDINGS OF FACT

1.  In an April 2017 Statement in Support of Claim, the Veteran, through his representative, stated that he was satisfied with the January 2017 SSOC regarding his left knee disability.  As such, he requested to withdraw his appeal in its entirety.  A May 2017 Report of Contact again noted the Veteran's satisfaction with the January 2017 SSOC.

2.  In an August 2011 letter, the Veteran clarified that he was only requesting an increased rating for his left knee, not right knee, disability, which he reiterated in the December 2012 VA Form 9 for the left knee disability.  

3.  No VA Form 9 has been submitted in regard to the right knee disorder; thus, this issue has not been perfected for appellate review.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for left knee disability have been met.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The issue of entitlement to an increased rating for right knee disability has not been perfected for appellate review; therefore, there is no issue in controversy.   See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.200 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Regarding the left knee disability, in an April 2017 Statement in Support of Claim, the Veteran, through his representative, stated that he was satisfied with the January 2017 SSOC.  As such, he requested to withdraw his appeal in its entirety.  A May 2017 Report of Contact again noted the Veteran's satisfaction with the January 2017 SSOC.

Regarding the right knee disability, in an August 2011 letter, the Veteran stated that the AOJ had made a mistake regarding which knee he wanted reevaluated.  The Veteran clarified that he was only requesting an increased rating for his left, not right knee, disability.  The Veteran reiterated his clarification in the December 2012 VA Form 9 for the left knee disability.  Furthermore, the Veteran never submitted a VA Form 9 for the right knee disability.   An appeal consists of a timely filed NOD, and after a SOC has been furnished, the timely filing of a substantive appeal.  See 38 C.F.R. § 20.200 (2016).  Since the Veteran never filed a timely substantive appeal as to the right knee, there is no issue before the Board for appellate consideration.

The Veteran and/or her authorized representative may withdraw an appeal at any time before the Board promulgates a decision, which he has done in regard to the left knee disorder.  See 38 C.F.R. § 20.204.  No timely appeal of the right knee disorder was filed.  See 38 C.F.R. § 20.200.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

Entitlement to an increased rating for status post arthroscopy for internal derangement, left knee (left knee disability) is dismissed.

Entitlement to an increased rating for status post arthroscopy for meniscal injury, right knee (right knee disability) is dismissed.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


